Case: 19-10588      Document: 00515666229         Page: 1    Date Filed: 12/08/2020




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 8, 2020
                                   No. 19-10588                          Lyle W. Cayce
                                                                              Clerk

   Miguel Angel Mendoza-Tarango,

                                                            Plaintiff—Appellant,

                                       versus

   Simona Flores, Dallas Field Director; Lee Francis Cissna,
   United States Citizenship and Immigration Services Director; Chad F.
   Wolf, Acting Secretary, U.S. Department of Homeland Security,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-255


   Before Wiener, Costa, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
          Miguel Angel Mendoza-Tarango, a federal prisoner proceeding pro
   se, filed a mandamus action in the district court, seeking an order to compel
   United States Citizenship and Immigration Service officials to travel to
   federal prison in order to administer the oath of citizenship to him. The
   district court dismissed Mendoza-Tarango’s claim under 28 U.S.C.
   § 1915A(b)(1) for failure to state a claim for relief and denied his subsequent
Case: 19-10588         Document: 00515666229        Page: 2     Date Filed: 12/08/2020




                                     No. 19-10588


   motion for reconsideration. Mendoza-Tarango appeals, and we affirm for the
   reasons below.
                                           I
          Mendoza-Tarango is an inmate at a federal prison; he will finish
   serving his sentence in February 2022. 1 In May 2013, Mendoza-Tarango filed
   the N-600, an application for a certificate of citizenship. Three months later,
   United States Citizenship and Immigration Services (USCIS) informed
   Mendoza-Tarango that his N-600 application had been approved. The letter
   stated: “Upon your release from incarceration, you will need to make
   arrangements to appear personally at a USCIS office to take the Oath of
   Allegiance that is required before the Certificate may be issued.”
          Six years passed. In February 2019, Mendoza-Tarango sent letters to
   Simona Flores and Diane Witte, USCIS Field Office Directors of the Dallas
   and El Paso offices, respectively, requesting that USCIS officials travel to
   the federal prison where he is incarcerated to administer the oath to him.
          Because Mendoza-Tarango did not receive a response from either
   office, he filed a petition for a writ of mandamus with the district court a
   month later. He named as respondents: Simona Flores, the USCIS Field
   Officer Director in Dallas; Lee Francis Cissna, the Director of USCIS; and
   Kirstjen Nielson, the Director of the Department of Homeland Security.
          Mendoza-Tarango alleges that USCIS unlawfully withheld or
   unreasonably delayed the administration of his oath under § 706(1) of the
   Administrative Procedure Act (APA). 2 In particular, he asserts that, once



          1
            Federal Bureau of Prisons, Find An Inmate, BOP Register Number 45580-080,
   https://www.bop.gov/inmateloc/.
          2
              5 U.S.C. § 706(1).




                                           2
Case: 19-10588          Document: 00515666229             Page: 3   Date Filed: 12/08/2020




                                           No. 19-10588


   USCIS approved his N-600 application for a certificate of citizenship, the
   agency had a “nondiscretionary duty to administer the required Oath of
   Allegiance.” He further alleges that USCIS officials “understand their
   duty, have procedures in place to fulfill their duty but have intentionally
   refused to act for almost (6) years.” He claims that USCIS officials
   unreasonably delayed the administration of his oath “by misrepresenting
   their ability to travel to the federal [prison] and fulfill their duty, or take
   temporary custody of [Mendoza-Tarango] in order to conduct the Oath of
   Allegiance be it in the federal court or in their field office.”
          The district court screened the complaint to determine whether
   Mendoza-Tarango stated a cognizable claim. 3 The district court found that
   Mendoza-Tarango did not show that USCIS officials failed to take discrete
   action that they were required to take. Specifically, Mendoza-Tarango did
   not cite—and the district court was unaware of—any authority that would
   require USCIS officials to administer the oath at a place of confinement.
   The district court thus dismissed Mendoza-Tarango’s mandamus petition. 4
          Mendoza-Tarango filed a motion for reconsideration. In that motion,
   he asserted that he has a cognizable claim because neither the federal statute
   nor the regulations concerning the certificate of citizenship give authority to
   USCIS to withhold administration of the oath until the applicant appears
   personally at a USCIS office. 5 The district court denied the motion for
   reconsideration, and Mendoza-Tarango timely appealed.




          3
              See 28 U.S.C. § 1915A.
          4
              See id. § 1915A(b)(1).
          5
              See 8 U.S.C. § 1452(a); 8 C.F.R. § 341.5.




                                                 3
Case: 19-10588          Document: 00515666229              Page: 4      Date Filed: 12/08/2020




                                           No. 19-10588


                                                 II
           Under 28 U.S.C. § 1361, district courts have original jurisdiction over
   “any action in the nature of mandamus.” 6 We have stated that “mandamus
   jurisdiction exists if the action is an attempt to compel an officer or employee
   of the United States or its agencies to perform an allegedly nondiscretionary
   duty owed to the plaintiff.” 7 Because Mendoza-Tarango asked the district
   court to order USCIS officials to administer his oath, which he alleges is a
   nondiscretionary duty owed to him, the district court had mandamus
   jurisdiction over his action. And we have jurisdiction over this action under
   28 U.S.C. § 1291.
           We review dismissals under § 1915A(b)(1) de novo, using the same
   standard applied under Federal Rule of Civil Procedure 12(b)(6). 8 Under that
   standard, “a complaint must contain sufficient factual matter, accepted as
   true, to ‘state a claim to relief that is plausible on its face.’” 9 That said, we
   “liberally construe[]” a pro se complaint and hold it “to less stringent
   standards than formal pleadings drafted by lawyers.” 10




           6
               28 U.S.C. § 1361.
           7
              Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 766 (5th Cir. 2011)
   (citations omitted).
           8
               DeMarco v. Davis, 914 F.3d 383, 386 (5th Cir. 2019).
           9
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)).
           10
             Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,
   106 (1976)).




                                                 4
Case: 19-10588          Document: 00515666229           Page: 5   Date Filed: 12/08/2020




                                         No. 19-10588


                                             III
          Mendoza-Tarango says the district court committed three errors:
          1. It did not review his APA claim before dismissing his
             complaint.
          2. It concluded that his complaint did not cite sufficient facts
             and supporting authority.
          3. It did not grant him leave to amend his complaint.
          As explained below, each argument is meritless.
                                              A
          Mendoza-Tarango first argues that the district court should have
   reviewed his APA claim before dismissing his complaint. This argument fails
   for two reasons.
          First, the district court did consider the APA claim. Admittedly, the
   district court’s two-page order does not explicitly mention § 706(1) of the
   APA. However, the order does provide the standard for claims brought
   under § 706(1): The district court stated that Mendoza-Tarango’s “action
   can proceed only if he can show that respondents failed to take discrete action
   that they were required to take.” Plus, the district court cited the Supreme
   Court’s decision in Norton v. Southern Utah Wilderness Alliance, which held
   that “a claim under § 706(1) can proceed only where a plaintiff asserts that
   an agency failed to take a discrete agency action that it is required to take.” 11
   Second, the district court correctly applied this standard to Mendoza-
   Tarango’s § 706(1) claim, finding that he failed to show that USCIS officials
   were required to administer the oath to him at his place of confinement.




          11
               542 U.S. 55, 64 (2004).




                                              5
Case: 19-10588             Document: 00515666229              Page: 6   Date Filed: 12/08/2020




                                               No. 19-10588


   Thus, the district court dismissed Mendoza-Tarango’s complaint after it
   determined that his § 706(1) claim could not proceed.
                                                    B
            Mendoza-Tarango next contends that he offered sufficient support to
   maintain his § 706(1) claim. Before assessing whether these sources provide
   sufficient support, we first provide a background on the APA and then
   discuss what Mendoza-Tarango must show to obtain mandamus relief for his
   § 706(1) claim.
            The APA authorizes suit by “[a] person suffering legal wrong because
   of agency action, or adversely affected or aggrieved by agency action within
   the meaning of a relevant statute.” 12 The APA defines “agency action” as
   “the whole or a part of an agency rule, order, license, sanction, relief, or the
   equivalent or denial thereof, or failure to act.” 13 And when an agency fails to
   act, § 706(1) of the APA provides relief: “The reviewing court shall . . .
   compel agency action unlawfully withheld or unreasonably delayed.” 14 As
   noted, § 706(1) is the key provision here because Mendoza-Tarango alleges
   that USCIS unreasonably delayed the administration of his oath for more
   than six years.
            To proceed with his § 706(1) claim, Mendoza-Tarango must show
   that USCIS, by not sending officials to the federal prison to administer the
   oath to him, failed to take a discrete action that it is legally required to take.
   15   And to obtain mandamus relief, Mendoza-Tarango must show that (1) he



            12
                 5 U.S.C. § 702.
            13
Id. § 551(13).
            14
 Id. § 706(1).
            15
                 See Norton, 542 U.S. at 64.




                                                    6
Case: 19-10588          Document: 00515666229                 Page: 7   Date Filed: 12/08/2020




                                            No. 19-10588


   has “a clear right to relief,” (2) USCIS officials have “a clear duty to act,”
   and (3) “no other adequate remedy exists.” 16 A mandamus may issue only if
   Mendoza-Tarango shows all three. And, even when we “find[] that all three
   elements are satisfied, the decision to grant or deny the writ remains within
   the court’s discretion because of the extraordinary nature of the [mandamus]
   remedy.” 17
          Mendoza-Tarango relies on three sources for his § 706(1) claim. First,
   in his complaint, he cites 8 C.F.R. § 341.5(b), the federal regulation
   concerning the certificate of citizenship. He claims that this regulation
   imposes a duty to administer the oath and to provide his certificate of
   citizenship once he takes and subscribes to the oath. Second, in his motion
   for reconsideration, he cites 8 U.S.C. § 1452, the federal statute addressing
   the certificate of citizenship, to assert that USCIS does not have the
   authority to withhold administration of the oath until the applicant personally
   appears at a USCIS office. And third, also in his motion for reconsideration,
   he attaches a letter from Daniel Gary, a Supervisory Immigration Services
   Officer, which states that USCIS officials would travel to USP Lompoc, a
   federal prison in California, to administer the oath of citizenship to a federal
   prisoner.
          Mendoza-Tarango has made a facially plausible showing that USCIS
   failed to take a discrete action. The key point is that USCIS officials’
   “failure to act” should be “properly understood to be limited . . . to a discrete
   action.” 18 Here, USCIS officials’ failure to administer the oath to Mendoza-




          16
               Wolcott, 635 F.3d at 768 (citation omitted).
          17
Id.
          18
               Norton, 542 U.S. at 63.




                                                  7
Case: 19-10588             Document: 00515666229        Page: 8   Date Filed: 12/08/2020




                                         No. 19-10588


   Tarango while he is incarcerated can be understood as limited to a discrete
   action.
             But Mendoza-Tarango must also show that USCIS was legally
   required to administer the oath to him in prison. This is a far more difficult
   showing, and Mendoza-Tarango falls short. And because he cannot show that
   he has a “clear right to relief,” he is not entitled to mandamus relief.
             First, the federal regulation on which Mendoza-Tarango relies fails to
   support his claim that USCIS was legally required to administer the oath to
   him in prison. The regulation states:
             If the application [for citizenship] is granted, USCIS will
             prepare a certificate of citizenship and, unless the claimant is
             unable by reason of mental incapacity or young age to
             understand the meaning of the oath, he or she must take and
             subscribe to the oath of renunciation and allegiance prescribed
             by 8 C.F.R. 337 before USCIS within the United States. 19
   The regulation specifies that the oath must be taken and subscribed “within
   the United States” and “before USCIS.” But it does not explicitly prescribe
   where within the United States the oath must be taken. Thus, this regulation
   does not legally require USCIS officials to travel to the applicant to
   administer the oath. The provision’s surrounding text supports this reading.
   For example, in the first part of the regulation, USCIS must act (by
   preparing a certificate of citizenship), but, in the second part, the applicant
   must act (by taking and subscribing to the oath). Thus, the onus is on the




             19
                  8 C.F.R. § 341.5(b).




                                              8
Case: 19-10588          Document: 00515666229          Page: 9      Date Filed: 12/08/2020




                                        No. 19-10588


   applicant, not on USCIS, to take and subscribe the oath. The text of the
   regulation does not legally require USCIS to travel to every applicant.
          Relatedly, 8 U.S.C. § 1452(a) also fails to show that USCIS was
   legally required to travel to his prison to administer the oath. It provides:
          Upon proof to the satisfaction of the Attorney General that the
          applicant is a citizen, and that the applicant’s alleged
          citizenship was derived as claimed, or acquired, as the case may
          be, and upon taking and subscribing before a member of the
          Service within the United States to the oath of allegiance
          required by this chapter of an applicant for naturalization, such
          individual shall be furnished by the Attorney General with a
          certificate of citizenship, but only if such individual is at the
          time within the United States. 20
   The oath must be taken and subscribed to (1) before a member of USCIS
   and (2) within the United States. As under the regulation, the onus is again
   on the applicant, who must take and subscribe to the oath before a USCIS
   official. And, just as under the regulation, there is no specified time period
   within which the certificate of citizenship must be issued. This absence of
   time limitations supports USCIS’s interpretation that it does not have a
   duty to travel to the applicant to administer the oath. 21 Moreover, the absence
   of a firm deadline does not render the agency action “unreasonably delayed”
   for APA purposes because it is the applicant who must first take action by
   subscribing to the oath. In other words, the applicant’s oath-taking is a
   prerequisite for the agency to even take action. Thus, this delay, based on the




           20
                8 U.S.C. § 1452(a).
           21
             Compare Norton, 542 U.S. at 65 (holding that agency can be compelled to act if
   time period is specified by law).




                                              9
Case: 19-10588        Document: 00515666229              Page: 10       Date Filed: 12/08/2020




                                          No. 19-10588


   personal circumstances of Mendoza-Tarango, cannot be attributed to the
   agency.
           Finally, the letter on which Mendoza-Tarango relies fails to show that
   USCIS was legally required to travel to his prison to administer the oath. In
   fact, the letter supports the reading that USCIS officials have discretion, but
   are not legally required, to travel to applicants to administer the oath. The
   exercise of that discretion by some USCIS officials to travel to federal prison
   does not show that there is a legal requirement to do so. Thus, Mendoza-
   Tarango does not make a facially plausible showing that USCIS failed to take
   a legally required action. 22 This failure to show a clear right to relief also
   defeats his request for mandamus relief.
           To summarize, when Mendoza-Tarango appears before USCIS
   officials, they must administer the oath to him. But the manner in which
   USCIS administers the oath, including where within the United States that
   administration occurs, is left to the agency’s discretion. 23 Because Mendoza-




           22
              Mendoza-Tarango also argues that “it would be an illogical and absurd
   conclusion to hold that the Respondents owe no duty” to him because they knew that he
   was incarcerated when he filed his N-600 application and would thus be unable to travel to
   a USCIS office to take and subscribe to the oath. He claims that in failing to administer the
   oath to him in prison, USCIS is “now deny[ing] him the process owed to him.” Because
   Mendoza-Tarango raises this process-based argument for the first time on appeal, we need
   not address it. See Est. of Duncan v. Comm’r of Internal Revenue, 890 F.3d 192, 202 (5th Cir.
   2018).
           23
              Even if the district court compelled the USCIS to administer the oath to
   Mendoza-Tarango, the court has no power to specify where or when the oath must be
   administered. See, e.g., Norton, 542 U.S. at 65 (“[W]hen an agency is compelled by law to
   act within a certain time period, but the manner of its action is left to the agency’s
   discretion, a court can compel the agency to act, but has no power to specify what the action
   must be.”).




                                                10
Case: 19-10588              Document: 00515666229            Page: 11          Date Filed: 12/08/2020




                                              No. 19-10588


   Tarango cannot show a clear right to relief, he is not entitled to mandamus
   relief.
                                                    C
             Finally, Mendoza-Tarango argues that the district court should have
   granted him leave to amend his complaint. The record does not indicate that
   Mendoza-Tarango requested leave to amend his complaint. We thus review
   for abuse of discretion. 24
             “Generally a district court errs in dismissing a pro se complaint for
   failure to state a claim under Rule 12(b)(6) without giving the plaintiff an
   opportunity to amend.” 25 But we have denied a pro se plaintiff the
   opportunity to amend his complaint where he has already pleaded his “best
   case.” 26 Here, Mendoza-Tarango has done just that: He has presented
   arguments before the district court (in his petition for mandamus relief and
   his motion for reconsideration) and before this court (in his brief). He gives
   no indication that he did not plead his best case in these filings; he does not
   explain what an amendment would have contained; and he does not state any
   issues that the amendment would have raised. 27 Thus, the district court did




             24
                  Crostley v. Lamar Cty., 717 F.3d 410, 420 (5th Cir. 2013).
             25
                  Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998).
             26
                  Brewster v. Dretke, 587 F.3d 764, 768 (5th Cir. 2009) (citing Bazrowx, 136 F.3d at
   1054).
             27
                  See, e.g., id.




                                                    11
Case: 19-10588          Document: 00515666229              Page: 12    Date Filed: 12/08/2020




                                            No. 19-10588


   not abuse its discretion by dismissing Mendoza-Tarango’s complaint without
   granting him leave to amend.
                                                IV
           Mendoza-Tarango seeks to take his oath of allegiance and to become
   a United States citizen. While we applaud this desire, our power to review
   agency actions and to issue mandamus relief “is limited to extraordinary
   circumstances where the plaintiff can demonstrate it has a clear right to relief,
   the defendant a clear duty to act, and that no adequate alternative remedy
   exists.” 28 Because Mendoza-Tarango cannot make that showing, we
   AFFIRM the district court’s dismissal.
           The district court’s dismissal of Mendoza-Tarango’s complaint
   counts as one “strike” under 28 U.S.C. § 1915(g). 29 Mendoza-Tarango is
   cautioned that, once he accumulates three strikes, he may not proceed in
   forma pauperis in any civil action or appeal filed while he is incarcerated or
   detained in any facility, unless he is under imminent danger of serious
   physical injury. 30




           28
                Wolcott, 635 F.3d at 774.
           29
              See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996), abrogated in part on
   other grounds by Coleman v. Tollefson, 575 U.S. 532 (2015).
           30
                See 28 U.S.C. § 1915(g).




                                                12